Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 02/08/2021.
Allowable Subject Matter
Claims 1-3, 6-8, 10-23 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1, 18 has been amended to recite an annular proximal portion, an annular distal portion, a first tapered portion having a first cutting portion, the first tapered portion decreasing in diameter toward the distal side of the rotation structure and located between the annular proximal portion and the annular distal portion, the first tapered portion including a first notch, the first notch being provided in a part of a circumferential portion of the first tapered portion, and wherein the first notch is notched in a cross-section orthogonal to an axis of the first tapered portion, and wherein a proximal circumferential portion of the first notch is greater than a
distal circumferential portion of the first notch: and a second tapered portion having a second cutting portion, the second portion decreasing in diameter toward the distal side of the rotation structure and located distally of the annular distal portion.
	The Office agrees the art of record fails to teach or suggest these features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771